ROBERTS, Justice.
Appellants, as the owners of real estate located on Greening Island in Southwest Harbor, dispute the valuation of their property for the tax year commencing April 1, 1981. After failing to obtain relief from the Board of Assessment Review, they appealed to the Superior Court, Hancock County, pursuant to 36 M.R.S.A. § 843(1) (Supp.1984). Following a trial, the court ruled that the landowners had failed to meet their burden of showing that their respective properties were overvaluated or unequally assessed. Upon the landowners’ appeal, we affirm the judgment.
The owners contend that the court erred in failing to make its own independent inquiry to determine the fairness and rationality of the assessment. Instead, their argument goes, the court simply accepted the assessor’s testimony. The appellants misread the opinion of the Superior Court. The court correctly stated the issue before it, described the testimony as to value from the various witnesses, and described the correlation of several approaches in arriving at value. The court concluded that “the appealed valuations are equally assessed according to just value.” We find no error.
The entry is:
Judgment affirmed.
All concurring.